Citation Nr: 0032908	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 23, 
1997, for an award of nonservice-connected pension benefits.

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from March 1964 to 
March 1968.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board notes that in a rating decision dated in March 
1998, the RO deferred adjudication of the issues of 
entitlement to service connection for a low back condition 
and allergic rhinitis with associated allergic 
conjunctivitis.  The RO is reminded that these issues are 
still pending.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to nonservice 
connected pension benefits was denied by means of a July 1996 
rating decision.  The appellant was notified of that decision 
in August 1996.  A timely notice of disagreement was not 
submitted and that decision is final.

2.  Thereafter, on December 23, 1997, the RO received a 
letter from the appellant expressing his belief that he was 
entitled to nonservice connected pension benefits.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than December 23, 1997, for an award of nonservice-connected 
pension benefits, have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he filed his claim for pension 
benefits in 1994 and claims that entitlement to pension 
benefits should be established from 1994.  The record 
indicates that the appellant  filed a claim for pension 
benefits in April 1995.  In a letter dated in May 1995, the 
RO requested that the appellant submit medical evidence of 
his disabilities.  The RO also advised that medical evidence 
will be requested on his behalf if he so desired, and 
included medical release forms for his signature.  In a 
letter dated in July 1995, the RO advised the appellant that 
the requested medical information had not been received and 
that as a result, his claim could not be granted. 

In a letter dated in August 1995, the appellant responded 
that he had not received any letter requesting information 
and that he was more than willing to provide the requested 
information to assist in his claim.  

Subsequent to additional development, in a rating decision 
dated in July 1996, the RO denied the appellant's claim for 
nonservice connected pension.  The appellant was notified of 
that decision by means of an August 1996 letter.  

In a statement received on December 23, 1997, the appellant 
indicated that he disagreed with the RO's decision to deny 
his claim for pension benefits.  The RO subsequently advised 
him that he had failed to submit a timely notice of 
disagreement and that the 1996 rating decision was a final 
decision.  The RO also determined, after additional 
development, that entitlement to nonservice connected pension 
benefits was warranted and assigned an effective date of 
December 23, 1997.  

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).  In this case, the appellant was notified of the 
decision denying entitlement to nonservice connected pension 
benefits in August 1996.  His disagreement was not received 
until December 1997; therefore, the prior rating decision is 
final.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award of pension based on a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  An award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  The effective date of an award of pension 
benefits will be the date of receipt of claim except under 
the following circumstances:

If, within one year from the date on 
which the veteran became permanently and 
totally disabled, the veteran files a 
claim for a retroactive award and 
establishes that a physical or mental 
disability, which was not the result of 
the veteran's own willful misconduct, was 
so incapacitating that it prevented him 
or her from filing a disability pension 
claim for at least the first 30 days 
immediately following the date on which 
the veteran became permanently and 
totally disabled, the disability pension 
award may be effective from the date of 
receipt of claim or the date on which the 
veteran became permanently and totally 
disabled, whichever is to the advantage 
of the veteran.  

38 C.F.R. § 3.400(b)(2).

In the case at hand, the appellant has not alleged that a 
retroactive award of pension benefits is warranted because 
physical and mental disability prevented him from filing a 
claim.  Rather, he claims that he initially filed his claim 
in 1994 and is entitled to the effective date of the filing 
of his claim in 1994.  However, as mentioned above, the RO 
denied his claim for pension benefits and notified him of 
that decision in August 1996.  His disagreement was not 
received within one year of the letter notifying him of the 
denial.  Therefore, that decision is final.  His letter 
expressing disagreement with the RO's denial was received on 
December 23, 1997.  Therefore, the RO appropriately 
considered that as a claim to re-open.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.1(p), 3.160, 20.302 (2000).  The RO then 
determined that entitlement to pension benefits had been 
established by the new evidence of record, and awarded him 
the benefits effective from December 23, 1997.  Given that 
the prior rating decision is final, and that a claim for 
benefits (in the form of a disagreement) was not received 
until December 23, 1997, entitlement to an earlier effective 
date is not established.  The appeal is denied.    


ORDER

Entitlement to an effective date earlier than December 23, 
1997, for an award of nonservice-connected pension benefits 
is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

